                                                                     JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


MICHAEL GRECCO
PRODUCTIONS, INC.,                 CV 18-3119 DSF (RAOx)
      Plaintiff,
                                   JUDGMENT
                v.

NETEASE INFORMATION
TECHNOLOGY
CORPORATION, et al.,
      Defendants.



      The Court having ordered that the complaint be dismissed
for improper venue as to both Defendants, and Plaintiff having
failed to amend its complaint in the time allowed by the Court,

       IT IS ORDERED AND ADJUDGED that Plaintiff take
nothing, that the action be dismissed without prejudice, and that
Defendants recover their costs of suit pursuant to a bill of costs
filed in accordance with 28 U.S.C. § 1920.



Date: October 30, 2018            ___________________________
                                  Dale S. Fischer
                                  United States District Judge
